DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is Examiner’s statement of reasons for allowance:
With respect to claims 1-20, Examiner considers Al-Ghamdi (US 2018/0155643) to be the closest relevant prior art reference.  Al-Ghamdi discloses a method for producing olefins, the method comprising: (a) distilling a feedstock comprising crude oil to produce a naphtha stream and a vacuum residue stream (see Al-Ghamdi, paragraph [0074]); (b) steam cracking the naphtha stream to produce a C2-C3 olefins stream, a mixed C4 stream, and a pyrolysis oil stream (see Al-Ghamdi, paragraph [0076]); (c) hydrocracking the vacuum residue stream to produce a distillate stream and a heavy unconverted oil stream (see Al-Ghamdi, paragraph [0316]) (disclosing a “resid hydrocracker”); and (d) deasphalting the vacuum residue stream (see Al-Ghamdi, paragraph [0092]).  However, Al-Ghamdi does not disclose or otherwise suggest deasphalting the heavy unconverted oil stream and the pyrolysis oil stream.  Thus, Examiner finds Applicant’s claims 1-20 patentable over the disclosure of Al-Ghamdi.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771